



COURT OF APPEAL FOR ONTARIO

CITATION:  Lusink v. Disterheft, 2013 ONCA 764

DATE: 20131217

DOCKET: C57134, C57135 and C57136

Epstein, Lauwers and Pardu JJ.A.

C57134

BETWEEN

John Lusink, Janet Mather, Al Orlando, Gino
    Romanese, Kevin Somers, Ryan Duffy, Lyle Hamilton, Theodore Babiak, Emily
    Babiak, Brookfield Real Estate Services Manager Limited, Royal LePage Real
    Estate Services Ltd., and Brookfield Asset Management Inc.

Applicants (Respondents)

and

Terry Disterheft a.k.a. Terry Motria Disterheft,
    a.k.a. Terry Motria Goshulak-Disterheft, a.k.a. Motria Disterheft a.k.a. Terry
    Goshulak a.k.a. Terry Motria Goshulak a.k.a. Motria Goshulak a.k.a. Luba
    Goshulak, Terry Disterheft c.o.b. as Blissque Executive Coaching, Terry
    Disterheft c.o.b. as Perlova Platinum, Terry Disterheft c.o.b. as Koronex,
    Blissque International Global Investing Company Ltd., Perlova Canada Limited,
    Optic Fibre Grow Inc., Fibre Sun Ltd. and John Does No. 1 to 100.

Respondents (Appellants)

and

C57135

BETWEEN

Ian Ihnatowycz, Donna Ihnatowycz, Vincent Joseph
    Murphy, Adrienne Olga Murphy, Matthew Julian Murphy, Adrianna Katherine Murphy,
    Katharyne Roxalana Goshulak, Mary Amilia Parzei, Nykola Leon Parzei, Stephanie
    Daria Parzei, Katheryne Olha Parzei, John Ostap Goshulak, Debra Lenore
    Goshulak-Morningstar, Peter John Goshulak, Emily Ann Goshulak, Larissa
    Morningstar Daria Goshulak, Daria Anna Goshulak, Marta Witer, James Temerty,
    Louise Temerty, and First Generation Capital Inc.

Applicants (Respondents)

and

Terry Disterheft a.k.a. Terry Motria Disterheft,
    a.k.a. Terry Motria Goshulak-Disterheft, a.k.a. Motria Disterheft a.k.a. Terry
    Goshulak a.k.a. Terry Motria Goshulak a.k.a. Motria Goshulak a.k.a. Luba
    Goshulak, Terry Disterheft c.o.b. as Blissque Executive Coaching, Terry
    Disterheft c.o.b. as Perlova Platinum, Terry Disterheft c.o.b. as Koronex,
    Blissque International Global Investing Company Ltd., Perlova Canada Limited,
    Optic Fibre Grow Inc., Fibre Sun Ltd. and John Does No. 1 to 100.

Respondents (Appellants)

and

C57136

BETWEEN

Leslie Ferenec, Bob Onyschuk, Michael Babin, Dawn
    Babin, Borys Wrzesnewskyj, Ruslana Wrzesnewskyj, Myroslawa Anna Diakun and
    Murray Baker

Applicants (Respondents)

and

Terry Disterheft a.k.a. Terry Motria Disterheft,
    a.k.a. Terry Motria Goshulak-Disterheft, a.k.a. Motria Disterheft a.k.a. Terry
    Goshulak a.k.a. Terry Motria Goshulak a.k.a. Motria Goshulak a.k.a. Luba
    Goshulak, Terry Disterheft c.o.b. as Blissque Executive Coaching, Terry Disterheft
    c.o.b. as Perlova Platinum, Terry Disterheft c.o.b. as Koronex, Blissque
    International Global Investing Company Ltd., Perlova Canada Limited, Optic
    Fibre Grow Inc., Fibre Sun Ltd. and John Does No. 1 to 100.

Respondents (Appellants)

Terry Disterheft, acting in person

Barry Bresner, for the respondents in action number
    CV-12-460776

Brett Rideout, for the respondents in action number
    CV-12-460915

Michael Babin, acting in person and for the respondent
    Dawn Babin

Bob Onyschuk, Q.C., acting in person

Leslie Ferenc, acting in person

Heard:  December 12, 2013

On appeal from the orders of Justice Sandra Chapnik of
    the Superior Court of Justice, dated May 6, 2013.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals the orders of Chapnik J. declaring her and her
    known aliases a vexatious litigant on the basis she was denied natural
    justice.  The appellant argues that Pollack J. in her order of October 31, 2012
    set aside a full day for argument of the respondents motions and that the hearing
    before Chapnik J. concluded in the morning thereby depriving her of several
    hours in which to make further submissions.

[2]

We find no merit in this argument.  At the beginning of the hearing
    before Chapnik J., the appellant provided the court with 94 pages of written
    submissions.  The motion judge adjourned the hearing to allow time for her to
    read the appellants most detailed argument.  The hearing resumed during which
    the appellant was given a full opportunity to answer the questions the motion
    judge had arising from the appellants submissions.  After hearing the
    arguments of the moving parties and further submissions from the appellant, the
    motion judge discussed the terms of any orders she may make and the issue of
    costs.  The motion judge then reserved her decision for eight days at the end
    of which she delivered detailed reasons, the analysis and conclusion of which
    have not been challenged.

[3]

We also note that, neither before the motion judge nor before this court,
    has the appellant ever indicated what further submissions she would like to
    make.

[4]

In these circumstances, we are satisfied that the appellant was provided
    every opportunity to make her case before the motion judge.  The manner in
    which the motion judge conducted the hearing, her reasoning and the orders she
    made are unassailable.

[5]

The appeals are therefore dismissed.

[6]

The respondents in CV-12-460776 and in CV-12-460915 are each entitled to
    their costs in the amount of $1,000, including disbursements and H.S.T.


